10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Ca

Stephen D. Finestone (125675)
Jennifer C. Hayes (197252)
Ryan A. Witthans (301432)
FINESTONE HAYES LLP

456 Montgomery Street, 20th Floor
San Francisco, Califomia 94104
Telephone: (415) 616-0466
Facsimile: (415) 398-2820
stinestone@ihlawllp.com
jhayes@fhlawllp.com
rWitthans@thlanlp.com

Attorneys for Creditor
Roebbelen Contracting, Inc.

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DlVlSlON

 

ln re

PG&E CORPORATION,
Debtor-in-Possession.

ln re

PACIFIC GAS AND ELECTRIC
COMPANY,

Debtor-in-Possession.

 

 

 

 

I, Frank Lindsay, declare as follows:

Case No. 19-30088-DM
Chapter 1 1
Hon. Dennis Montali

Case No. 19-30089-DM
Chapter 1 1
Hon. Dennis Montali

DECLARATION OF FRANK LINDSAY
IN SUPPORT OF ROEBBELEN
CONTRACTING, INC.’S RESPONSE TO
CERTAIN FIRST DAY MOTIONS

Date: January 31, 2019

Time: 10:00 a.m.

Ctrm: 450 Golden Gate Ave., 16lh Floor
San Francisco, CA 94102

1. Except as indicated otherwise, l have personal knowledge of the matters set forth

in this declaration and, if called upon to testify, l could and Would competently testify thereto. l

am over 18 years of age. l am the Vice President of Roebbelen Contracting, Inc. (“Roebbelen”),

and l make this declaration in support of Roebbelen’S Response to Certain First Day Motions.

362 19-30089 DOC# 128 Filed: 01/31/19 1En'tel’€d: 01/31/19 07241253 Page 1 012

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Ca

2. As of the December 31, 2018, the Debtors owe Roebbelen a total of approximately
$37,789,503-$38,789,503 (of which approximately $6,279,162 is retention).
3. Roebbelen retains lien rights for no less than 99.8% of the amounts owed to it by

the Debtors as of January 29, 2019.

4. Roebbelen currently has approximately 80 projects under construction with the

 

 

Debtors’ Corporate Real Estate group (“CRESS”), which supports the Debtors’ strategic
initiatives of safety, reliability, affordability, and consumer focus, Which began prior to January
29, 2019. At least 80% of these projects support the Debtors’ service centers and training
facilities The improvements performed by Roebbelen are designed to result in quicker response
times, improved vehicle maintenance, better logistics for replacement materials, hazardous
materials storage, improvements to dispatch conference centers (“bull rooms”) including
solutions for mapping, tracking outages, and safety trainings. Roebbelen is implementing a
security program for these same facilities including upgrading their fencing and security systems
to meet their improved security standards l am informed and believe that the Department of
Homeland Security has identified these facilities as known targets, and their operation is essential
in the case of a major catastrophic event_

5. Roebbelen also performed work prior to January 29, 2019 on the Debtors’ Fire
Watch Command Center located in their headquarters at 77 Beale Street in San Francisco. l am
informed that the services provided there include monitoring video observation sites, sensors,
meteorology, monitoring of fire and police blotters, and the ability to turn off power at specific
locations.

I declare under penalty of perjury that the above statements are true and correct. This

declaration 1S executed on January 31, 2019, in _E___I D)mi/o hi` l l§ California.

72 M,,/./

Fran llin`d:{éy V

362 19-30089 DOC# 128 Filed: 01/31/19 2En'tel’€d: 01/31/19 07241253 Page 2 Of 2

 

